Citation Nr: 1645129	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-31 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	John F. Dowd, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to February 2000.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in August 2015.  The Veteran proceeded with the hearing without a representative present.  The transcript of the hearing has been associated with the record. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was most recently afforded a VA examination to address the severity of his right anklecondition in September 2013, over three years ago.  However, at the August 2015 Board hearing, the Veteran testified that the severity of his right ankle had increased since the last examination.  In this regard, he reported that he was in daily pain, had to wear an ankle brace, had difficulty going up and down stairs, and lost time from work.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  

Further, the September 2013 examiner indicated that the Veteran did report flare-ups that impacted the function of the ankle.  The examiner also found that the Veteran experienced functional loss and additional limitation due to weakened movement, excess fatigability and pain on movement.  However, the examiner failed to express in terms of the degree of additional range-of-motion loss per DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the United States Court of Appeals for Veterans Claims (Court) observed that the last sentence of 38 C.F.R. § 4.59, reads that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that this final sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Unfortunately, in this case, although range of motion testing was performed at the September 2013 examination, range of motion was not done in both passive and active motion, weight-bearing, and nonweight-bearing situations as directed in Correia.  Significantly, a July 2012 private record noted that the Veteran's injury was significant and caused his tarsal joint to be poor in weight-bearing condition.  As such, there may be additional restrictions on weight-bearing. 

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies described above and to ensure that the record reflects the current severity of the Veteran's right ankle disability, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right ankle disability.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

As a final matter, the Veteran's Virtual VA record includes VA treatment records dated to July 2014.  In light of the need to remand, VA treatment records dated from July 2014 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, the record shows that the Veteran had received private treatment from J.C., M.D. and the most recent records submitted by the Veteran date to July 2012.  In light of the need to remand, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain any VA treatment records dated from July 2014 to the present.

2.  The AOJ should take appropriate action, including contacting the Veteran and obtaining any necessary authorization, to obtain any additional pertinent private treatment records not already of record, to specifically include any additional records from Dr. J.C. dated from July 2012.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining all outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his right ankle disability.  The electronic record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of both ankles (expressed in degrees) in active motion, passive motion, weight-bearing and nonweight-bearing.  The examiner should note the point at which pain begins in the range of motion. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or  incoordination associated with the ankles.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right ankle due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

		4.  Thereafter, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




